Citation Nr: 1601929	
Decision Date: 01/15/16    Archive Date: 01/21/16

DOCKET NO.  10-03 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for hypertension, to include as due to exposure to herbicides.


REPRESENTATION


Veteran represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD


Marcus J. Colicelli, Associate Counsel



INTRODUCTION

The Veteran had active military duty from April 1966 to January 1970, with in-land service in the Republic of Vietnam.  See DD-214.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Decatur, Georgia.  The Veteran submitted a notice of disagreement (NOD) in December 2008, a statement of the case (SOC) was issued in January 2010, and the Veteran perfected his appeal with the timely filing of a VA Form 9 (substantive appeal) in January 2010.  Following the Board's October 2014 Remand decision, a supplemental statement of the case (SSOC) was issued in February 2015.  

In August 2014, the Veteran testified before the undersigned at a Travel Board Hearing.  A copy of the transcript has been associated with the claims file.

This appeal was previously before the Board in October 2014.  The Board remanded the matter to the Agency of Original Jurisdiction (AOJ) for additional development.  Thereafter, in August 2015 the Board obtained an opinion from an Independent Medical Examiner (IME) in association with the claim for hypertension.  In September 2015, the Veteran was invited to submit additional evidence and argument in response to the IME opinion.  To date, the Veteran has not submitted additional evidence or argument in this regard.  The matter is once again before the Board for appellate consideration of the issue on appeal.  

This appeal was processed using the Veteran's Benefits Management System (VBMS) paperless claims processing system. There is also a paperless, electronic record in the Virtual VA system. Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.


FINDINGS OF FACT

1. The Veteran served on land in the Republic of Vietnam during the Vietnam era, so it is presumed he was exposed to Agent Orange while there.

2. The Veteran's hypertension is not causally or etiologically due to service, to include exposure to herbicides.


CONCLUSION OF LAW

The criteria for the establishment of service connection for hypertension are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).




I. Duties to Notify and Assist

As set forth in the Veterans Claims Assistance Act of 2000 (VCAA), the Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014).  Under the VCAA, when VA receives a claim, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim; that VA will seek to provide; and that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

The notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

The standard letter sent in January 2008 satisfied the duty to notify provisions.  The letter fully addressed the notice requirement in its entirety, which was sent to the Veteran prior to the initial adjudication in November 2008.  The letter informed the Veteran of what evidence was required to substantiate his claim and of his and the VA's respective duties for obtaining evidence.  The Veteran presents no allegation that he has any evidence in his possession, which is needed for full and fair adjudication of this appeal.  The Board finds that the notification requirements of the VCAA have been satisfied as to timing and content.

To fulfill Dingess requirements, in January 2008, VA provided the Veteran with notice as to what type of information and evidence was needed to establish a disability rating and the possible effective date of the benefits.  VA successfully completed the notice requirements with respect to the issue on appeal.  Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).

VA has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The service treatment records have been obtained.  Post-service private records and reports have also been obtained.  The Veteran has not identified any additional existing evidence that is not of record that is necessary for a fair adjudication of his appeal.  The Veteran was provided a VA medical examination in December 2014 and an Independent Medical Examiner opinion was obtained in August 2015.  The Board finds the Independent Medical Examiner opinion adequate because it is based on a thorough review of the Veteran's file and supported by a rationale based on sound medical principles.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-04 (2008).  Thus, VA's duty to assist has been met.

Furthermore, as noted above, a hearing was conducted in this matter that conforms to the principles established in Bryant v. Shinseki, 23 Vet. App. 488 (2010).  In Bryant, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2)  requires that the hearing officer who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the August 2014 hearing, the undersigned fully explained the issue involved.  See Board Hearing transcript.  The undersigned advised the Veteran of the basis for the RO denial and the evidence necessary to substantiate his claim.  The Veteran was represented at the hearing by a representative of the Georgia Department of Veterans Affairs.  A review of the record reveals no assertion, by the Veteran or his representative, that VA or the undersigned failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any other prejudice in the conduct of the Board hearing.  Moreover, the Veteran and his representative demonstrated actual knowledge of the elements and evidence necessary to substantiate the claims, as evident in the provided testimony.  As such, the undersigned complied with the duties set forth in Bryant and that the Board can adjudicate the claims based on the current record.

As discussed above, the Veteran was notified and made aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process, providing testimony at the Board hearing.  Thus, he has been provided with a meaningful opportunity to participate in the claims process and has done so.  The Board finds that VA's duty to assist has been met.  

II.  Service Connection

Applicable Laws

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999).

Certain chronic diseases, such as hypertension, which are manifested to a compensable degree within one year of discharge from active duty, shall be presumed to have been incurred in service, even though there is no evidence of such a disease during service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

If the condition noted during service (or in the presumptive period) is not shown to be chronic or where the diagnosis of chronicity may be legitimately questioned, then generally a showing of continuity of symptomatology after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

In Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), the Federal Circuit recently limited the applicability of the theory of continuity of symptomatology in service connection claims to those disabilities explicitly recognized as "chronic diseases" in 38 C.F.R. § 3.309(a).

A veteran who served in the Republic of Vietnam between January 9, 1962 and May 7, 1975 is presumed to have been exposed to certain herbicide agents during that service, absent affirmative evidence to the contrary.  38 U.S.C.A. § 1116(f) (West 2014); 38 C.F.R. § 3.307(a)(6)(iii) (2015).  To establish service connection based on that presumption, the evidence must show manifestation of a presumptive disease to a degree of 10 percent or more within the time period specified for each disease.  38 C.F.R. § 3.307(a)(6)(ii) (2015).  The following diseases are associated with herbicide exposure for purposes of the presumption: AL amyloidosis, chloracne or other acneform diseases consistent with chloracne, Type 2 diabetes (also known as Type II or adult-onset diabetes mellitus), Hodgkin's disease, ischemic heart disease, all chronic B-cell leukemias, multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, early-onset peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e) (2015). 

The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and early-onset peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year, after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii) (2015).  

The last date on which such a veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975.  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii) (2015).   

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To do so, the Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  See Masors v. Derwinski, 2 Vet. App. 181 (1992). 

Facts 

The Veteran's service records were reviewed.  His enlistment examination from October 1965 did not indicate any pertinent abnormalities.  See October 1965 Report of Medical Examination.  There were no documented symptoms, treatment, or diagnoses of high blood pressure or cardiovascular problems during service.  The Veteran's discharge physical from September 1969 reflects no pertinent medical issues, and reveals a blood pressure reading within the optimum range of 120 systolic and 60 diastolic.  See September 1969 Report of Medical Examination.  

Post-service records show that the Veteran was first treated for hypertension at a private facility around 1998.  See February 2008 IMAR opinion ("[Veteran] has been under my care for general medical care for more than 10 years.  He required treatment for hypertension during that period of time."); see also Board Hearing transcript ("I was first diagnosed and went under treatment in about the mid '90s.'")

In December 2014, the Veteran was afforded an in-person VA examination.  See December 2014 VA examination.  Following a review of the Veteran's case file, the examiner diagnosed the Veteran with hypertension and opined that the disease was "less likely than not (50% or less probability)" related to his in-service herbicide exposure.  Id.  The examiner explained that this was due to the lack of "presumptive causality" between Agent Orange exposure and the development of hypertension.  Id.  Thereafter, the examiner identified pertinent medical literature and studies which resulted in the absence of a presumption of service connection for this particular malady.  Id.  The examiner noted the health effects discussed in the September 29, 2011, National Academy of Sciences ("NAS") Institute of Medicine's Veterans and Agent Orange: Update 2010 (hereinafter, "Update 2010'').  Id.  The examiner cited the VA's review of prior NAS reports, 75 Fed. Reg. 32540 (Jun. 8, 2010), indicating that some Veterans reported an increase of hypertension while others did not, and "numerous" environmental and occupational studies that were negative for an increase in hypertension risk.  Id.  The examiner also noted that the consistently negative occupational studies were of interest due to their covering of a greater magnitude and duration of exposure, while the studies that demonstrate an increased risk were subject to methodological issues.  Id.  

However, notwithstanding the fact that the Veteran's diagnosed hypertension is not subject to presumptive service connection on the basis of herbicide exposure, the Veteran could still establish service connection for his condition with competent evidence that it was incurred in service, was present during other presumptive periods, or by submitting medical or scientific evidence that it was in fact due to herbicide exposure during service.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); see Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  

Therefore, the Board procured an Independent Medical Examination (IME) opinion to determine whether, despite the lack of presumption, if the Veteran's hypertension was as least as likely as not related to his conceded herbicide exposure.  See August 2015 Wayne State IME.  Following a review of "every single file in the folder," and an in-depth review of current medical literature, the examiner concluded that "it is therefore still less likely than not (=50% probability) that the Veteran's hypertension is due to his presumed in-service herbicide exposure."  Id.  The examiner noted that he did not find any documented measurements of blood pressure that would be interpreted to be in the hypertensive range.  Id.  The examiner observed that the diagnosis of hypertension was entertained at a "health fair" but there was no documentation that hypertension was confirmed at a clinic or hospital visit.  Id.  The examiner noted that the record did not contain service-time or more recent documentation of blood pressure within the "hypertensive range."  Id.  The examiner also searched for "systemic evidence" associated with complications arising from hypertensive disease, like "end-organ damage", but noted the record was absent such a finding.  Id.  The examiner noted the Veteran's prescriptions for lisinopril and hydrochlorothiazide, but stated that it was not clear from the records whether these medications were "linked to any documented evidence of high blood pressure."  Id.  The examiner also found that the Veteran's mother having had heart disease was a "noteworthy" fact as he "may have been genetically predisposed to cardiovascular disease."  Id.  The examiner also discussed several recent publications since the 2012 NAS decision to rule out hypertension from the presumptive list.  Id.  The examiner noted that while the 2013 Sang-Wook (J Prev Med Public Health 2013; 46:213-225) study demonstrated an increase of "several chronic diseases, including hypertension," the study used only "self-reported" data and the overall finding was "statistically significant but [] clinically small."  Id.  Regarding the 2012 Kang et. al (Chonnam Med J 2012; 48:47-51) study, the examiner noted that while a "strong association" was demonstrated, the authors conceded a "selection bias" and were unable to verify that all participants were in-fact exposed to Agent Orange.  Id.

Analysis

The Board finds that the claim must be denied.  The Veteran was not treated for hypertension during service, nor was this condition noted upon separation from service.  Moreover, the Veteran does not contend that the disease had its onset in service.  Therefore, hypertension is not shown during service.  See 38 C.F.R. § 3.303(a).  Post service, the earliest medical evidence of hypertension is dated in the "mid 90's."  This is approximately twenty years after separation from service, and this period without symptoms, treatment, or diagnosis, weighs against the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Moreover, the Veteran does not contend that his hypertension had its onset during the one year presumptive period following his military service.  Therefore, continuity cannot be established.

The Veteran's lay statements in support of his claim have been considered.  The Board notes that the Veteran is competent to comment on any symptoms, such as pain.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, the Board finds that while the Veteran clearly believes he has hypertension as a result of his time in service, as a layperson without any medical training and expertise, he is simply not qualified to opine that his hypertension is etiologically related to his presumed in-service herbicide exposure.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  He has not shown that he possesses the expertise necessary to opine on the technical matter of identifying herbicide compounds and finding that his hypertension resulted from exposure to such herbicide compounds.  Rather, expert medical opinion evidence is necessary to substantiate his claim.  Here, the Veteran's contention that herbicide exposure is the cause of his current disorder has been adequately addressed by the August 2015 IME examiner.  The IME examiner provided an unfavorable opinion supported by sound medical principles.  Accordingly, the Board finds that there exists no probative evidence sufficient to establish that the Veteran's current diagnosis of hypertension was manifested in service or otherwise related to his active duty service. 

In summary, the weight of the evidence reflects that the Veteran developed his hypertension years after his discharge from service.  As such, service connection may not be granted on a direct basis or a presumptive basis for chronic disability.  See 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Similarly, there is no continuity of symptomatology, so service connection may not be granted on that basis.  See 38 C.F.R. § 3.303(b); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Lastly, there is no persuasive evidence that otherwise shows that the Veteran's hypertension is etiologically related to in-service herbicide exposure. 

Consequently, the Board finds that the preponderance of the evidence is against entitlement to service connection for hypertension.  As the preponderance of the evidence is against his claim, the doctrine of reasonable doubt is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Accordingly, service connection for hypertension is not warranted.


ORDER

Entitlement to service connection for hypertension, to include as due to exposure to herbicides, is denied.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


